EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report of May 19,2011, on the audited financial statements ofQuantum Assets, Inc.as of December31, 2010 and for the fiscal year then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, Stan J.H. Lee, CPA May 19, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Registered with Canadian Public Accountability Board Member of New Jersey Society of Certified Public Accountants
